DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Regarding claim 1, the phrase “the water-soluble organic solvent further comprises the other water-soluble organic solvent than the glycol ether” should be amended to read “the water-soluble organic solvent further comprises an other water-soluble organic solvent than the glycol ether” because it is the first time that the other water-soluble organic solvent than the glycol ether is mentioned.
Allowable Subject Matter
Claims 1-2, 5, 7-13, 15, 17 and 19-21 allowed.  The claims are drawn to an aqueous gravure ink comprising a pigment, a polymer, a water-soluble organic solvent, a surfactant and water.  The pigment is in the form of pigment particles dispersed with the polymer.  The water-soluble organic solvent is a mixture of a glycol ether and a glycol.  The surfactant is an acetylene-glycol based surfactant which has an HLB value of not less than 0 and not more than 4.5 and the amount of water ranges from 50 to 70 % by mass of the ink.
The claims are allowable over the closest prior art:
Kohyama et al (WO 2015/087710, please refer to US 2016/0251524 for English language equivalent). teaches an aqueous gravure ink ([0179]), a polymer (Abstract), a water-soluble organic solvent ([0182], [0183]), surfactant ([0186]) and water ([0180]). The water-soluble solvent has been categorized at a humectant and a penetrant. The penetrant can be a glycol ether such as propylene glycol propyl ether (150 C) ([0184]) and can be present in the amount from 0.01 to 10 % by mass ([0185]). The humectant can be a glycol such as propylene glycol (188 C), 1,3 butanediol (204 C) , 1,4 butanediol (230 C)  ([0182]), etc.   These glycols can be present in the amount from 3 to 50 % by mass ([0182]). The total amount of glycol ether and glycol can be calculated to range from 3.01 to 60 % by mass. Kohyama also teaches that the there is an acetylene glycol-based surfactant ([0188]), however teaches that the HLB of the surfactant ranges from 7 to 20 which is outside the scope of the claimed invention.  
Yatake (US 6,132,502) teaches an ink composition (Abstract) which comprises a pigment (Abstract), a polymer (col. 3, lines 35-50), a water-soluble organic solvent (col. 3, lines 20-40) which is a combination of glycol ether (col. 3, line 20-40) and glycols (col. 4, lines 55-65), a surfactant (col. 5, lines 1-15) and water (Examples). The glycol ether can be diethylene glycol monobutyl ether (231 C) (col. 3, lines 20-30) present in the amount from 3 to 30 % by weight. The glycol can be diethylene glycol (197 C), propylene glycol (188 C), dipropylene glycol, 1,5 pentanediol, etc. (col. 4, lines 55-65) present in the ink from about 2 to 5 percent by weight (Examples). Given the amounts of the glycol ether and glycol, the total amount of the water-soluble organic solvent can range from 5 to 35 % by weight. Yatake teaches that the surfactant is an acetylene-glycol based surfactant such as Surfynol 104 (HLB 3.0) (col. 5, lines 1-20). The content of water ranges from 50 to 70 % by mass (Examples).  However, it fails to teach that the pigment is in the form of pigment particles dispersed with the polymer.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764